                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


  Brenda Calloway Colvin,                                     Civ. No. 19-0883 (DSD/BRT)

                        Plaintiff,

  v.

  Plymouth Police Department;
  Hennepin County Child Protection
  (“CPS”); Claire M. Niessen-Derry,
  Investigator, In Official Capacity; Colette                      ORDER
  Roseler, Supervisor, In Official Capacity;
  Kelli Syring, Social Worker, In Official
  Capacity; Glenn Gerads, Plymouth Police,
  In Official Capacity; and Fisher,
  Plymouth Police, In Official Capacity,

                        Defendants.



       On May 7, 2019, the Court ordered Plaintiff Brenda Colvin to file an amended

complaint, and deferred ruling on her application to proceed in forma pauperis (IFP).

(Doc. No. 13.) Plaintiff complied by filing an Amended Complaint. (Doc. No. 18.)

Typically, a Magistrate Judge screens an amended complaint pursuant to Section

1915(e)(2)(B)(ii) prior to granting IFP status, and, if IFP status is granted, then service of

process commences. See 28 U.S.C. § 1915. However, in this case, Defendant Hennepin

County appeared and filed a motion to dismiss before that screening took place. (Doc.

No. 21.) Because the motion expedites the proceedings by placing matters in the parties’

own hands quickly, allowing them to “screen claims” via motion practice, the
undersigned finds it appropriate to assess Plaintiff’s eligibility for IFP at this juncture so

that the case can proceed upon the merits at the scheduled September 5, 2019 hearing.

Plaintiff qualifies to proceed IFP based on the financial standards in this district.

       Therefore, IT IS HEREBY ORDERED that:

       1.     Plaintiff’s application to proceed IFP (Doc. No. 2) is GRANTED.

       2.     Plaintiff Colvin must submit a properly completed Marshal Service Form

(Form USM-285) for each Defendant. If Plaintiff Colvin does not complete and return the

Marshal Service Forms within 30 days of this Order, it will be recommended that this

matter be dismissed without prejudice for failure to prosecute as to those Defendants.

Marshal Service Forms will be provided to Plaintiff Colvin by the Clerk’s Office.

       3.     After the return of the completed Marshal Service Forms, the Clerk of

Court is directed to seek waiver of service from Defendants, consistent with Rule 4(d) of

the Federal Rules of Civil Procedure.

       4.     If a Defendant fails without good cause to sign and return a waiver

within 30 days of the date that the waiver is mailed, the Court will impose upon that

Defendant the expenses later incurred in effecting service of process. Absent a showing

of good cause, reimbursement of the costs of service is mandatory and will be imposed in

all cases in which a defendant does not sign and return a waiver of service form. See

Fed. R. Civ. P. 4(d)(2).

  Dated: August 13, 2019                           s/ Becky R. Thorson
                                                   BECKY R. THORSON
                                                   United States Magistrate Judge


                                               2
